Citation Nr: 1632399	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  91-40 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for folliculitis.  

2.  Entitlement to service connection for a right ear disability.  

3.  Entitlement to a rating in excess of 10 percent for lumbosacral strain from September 23, 2002 to October 20, 2002.  

4.  Entitlement to a rating in excess of 20 percent for lumbosacral strain from October 21, 2002.  

5.  Entitlement to a rating in excess of 40 percent for lumbosacral strain from November 21, 2008.  


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from March 1981 to March 1985.  He also had active duty for training from August 4, 1986, to August 15, 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  

There is an extensive and complicated procedural history regarding the matters on appeal, which was explained at great length in the December 2007 Board Decision.  For the purposes of clarity, a brief synopsis of the relevant history will be provided below.  

A July 1987 rating decision denied service connection for folliculitis, which was affirmed in a September 1988 Board decision.  

In an October 1994 Board Decision, the Veteran was granted service connection for chronic lumbosacral strain.  A November 1994 rating decision implemented the Board's October 1994 decision, awarding service connection for chronic lumbosacral strain, and assigning a 10 percent rating, effective August 16, 1986.  

In a February 1997 rating decision, the RO declined to reopen the previously denied claim of entitlement to service connection for folliculitis, which was affirmed in a June 1998 Board decision.  The June 1998 Board decision also remanded the claim of entitlement to a higher initial rating for chronic lumbosacral strain.  The Veteran appealed the June 1998 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 1999 Memorandum Decision, the Court affirmed the Board's decision as it related to the new and material claim for folliculitis.  The Veteran appealed the Court's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In a February 2001 decision, the Federal Circuit affirmed in part, and vacated in part, the November 1999 Court decision.  In a September 2001 Court Order, the Court vacated the June 1998 Board decision with respect to the claim for entitlement to service connection for folliculitis for consideration under the Veterans Claims Assistance Act of 2000.  In an April 2002 decision, the Board again declined to reopen the previously denied claim of entitlement to service connection for folliculitis.  

In September 2003, the Board again remanded the claim of entitlement to a higher initial rating for chronic lumbosacral strain.  

In a November 2005 rating decision, the RO declined to reopen the previously denied claim of entitlement to service connection for folliculitis.  In an April 2006 rating decision, the RO denied the claim of entitlement to service connection for a right ear disability.  

The Veteran testified before Decision Review Officers (DROs) at hearings held in November 2005 and April 2006.  He also testified before the undersigned at a hearing held in February 2007.  

In a December 2007 decision, the Board, in part, granted an initial rating in excess of 10 percent for his service-connected lumbosacral strain, awarding a 20 percent rating effective from October 21, 2002.  The December 2007 Board decision also remanded the claims for new and material evidence for service connection for folliculitis, and service connection for a right ear disability.  A March 2008 rating decision implemented the Board's December 2007 with respect to the award of an initial 20 percent rating for chronic lumbosacral strain, effective from October 21, 2002.  The Veteran appealed the Board's December 2007 decision to the Court.  In an October 2009 Memorandum Decision, the Court, in part, vacated and remanded the Board's December 2007 decision with respect to the claim for an initial rating for chronic lumbosacral strain since September 23, 2002.  

In a March 2010 rating decision, the RO granted an increased 40 percent rating for the Veteran's chronic lumbosacral strain, effective from November 21, 2008.  

In October 2010, the Board remanded the claims for new and material evidence for service connection for folliculitis, service connection for a right ear disability, and initial increased ratings for chronic lumbosacral strain.  

In a September 2012 decision, the Board reopened the claim for new and material evidence for service connection for folliculitis, and remanded entitlement to service connection for folliculitis, service connection for a right ear disability, and initial increased ratings for chronic lumbosacral strain.  The September 2012 Board decision also remanded the claims for increased ratings for hypertension and for third degree burns of the right ankle and foot, status post skin grafting of the right ankle with traumatic arthritis, for the issuance of a Statement of the Case (SOC).  In December 2015, a SOC was issued to the Veteran with respect to these claims; however, the Veteran failed to perfect an appeal as to these issues and thus they are no longer before the Board.  

The September 2012 Board decision also referred the matter of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In an August 2013 rating decision, the RO granted TDIU, effective from December 7, 2010.  The Veteran has not expressed disagreement with the effective date assigned, and the matter is not on appeal.  

The Veteran filed claims of service connection for lung and left shoulder disabilities in July 2016 that have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board thus does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to higher initial ratings for the Veteran's service-connected chronic lumbosacral strain, and for service connection for a right ear disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

Resolving all doubt in the Veteran's favor, folliculitis had its onset in service.  


CONCLUSION OF LAW

Folliculitis was incurred as a result of military service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his folliculitis had its onset in service and has recurred since service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303 , 3.304. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The evidence shows that the Veteran has been diagnosed with folliculitis.  See, e.g., March 2014 VA skin examination.  His service treatment records show that in March 1985, he complained of a pin-sized wart on his right wrist for seven months, and bumps on his face.  Physical examination revealed a pin-sized wart on the posterior of his wrist, lesions were noted on his face, some with pustules, and some with drainage.  The assessment was "some acne, some folliculitis."  Post-service treatment records include a March 2008 VA record noting the Veteran's report of experiencing difficulty shaving secondary to his acne; physical examination of the skin revealed no rashes or nodules.  On March 2014 VA skin examination, the examiner diagnosed folliculitis and acne.  It was noted that there was acne pitting on both cheeks in and above the beard line.  There was no active skin disease on current examination, only pitting on the cheeks from old acne.  There was no folliculitis within the beard.  The examiner indicated he had no reason to question the Veteran's competent and credible statement that he has to clip his beard as opposed to shaving secondary to causing a flare-up of his folliculitis, a common recommended treatment for those who have this problem.  

The Board finds that the Veteran's report of experiencing folliculitis in service and of ongoing symptoms thereafter, are competent based on his ability to observe those phenomena with his own senses, and credible based on his report of the same.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Layno, 6 Vet. App. at 470.  Inasmuch as the March 2014 VA skin examiner indicated that treatment for folliculitis was consistent with the Veteran's account (i.e., clipping his beard instead of shaving), the Board finds this significant as it indicates the Veteran's report of his symptomatology is consistent with the disability claimed.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for folliculitis.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for folliculitis is granted.  


REMAND

While the Board regrets additional delay with respect to the Veteran's claim for entitlement to service connection for a right ear disability and initial increased ratings for his chronic lumbosacral strain, the Board finds that additional development is necessary prior to adjudication of the claims.  

With respect to the Veteran's claim for a right ear disability, he contends that he has experienced right ear problems since service, including a feeling of fullness and pressure in his right ear.  See July 2009 VA ear examination.  The evidence shows diagnoses of right ear otitis externa and otitis media.  See, e.g., May 2004 VA treatment record (noting the Veteran's complaint of right ear pain and pressure for three days, and diagnosing otitis externa); October 2008 VA treatment record (noting the Veteran's complaint of right ear pain, and diagnosing otitis media).  Service treatment records show treatment for otitis externa in September 1981.  In September 2012, the Board remanded this matter on the basis that a June 2011 VA examination and opinion were inadequate, and to afford him a new examination.  On March 2014 VA examination, the examiner noted that the Veteran had never been diagnosed with an ear or peripheral vestibular condition, and there was no clinical evidence of any ear disease on examination.  Based on the evidence of record, the Board finds the March 2014 VA examination to also be inadequate, and hence, this matter must be remanded again for another VA opinion.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  

As to the Veteran's claim for increased ratings for his chronic lumbosacral strain, these matters were previously remanded by the Board in September 2012 to afford him a VA examination to assess the current nature, extent and severity of his disability.  The Veteran was provided a VA examination in March 2014.  During the pendency of his appeal, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858, at *10 (Vet. App. July 5, 2016), it was held that for a VA examination evaluating the severity of a joint disability, the examination must record the results of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  Inasmuch as the March 2014 VA examination is not in compliance with Correia, these matters must be remanded for a new examination.  

Finally, the Veteran's claims file should be updated to include relevant VA treatment records since March 2016. 38 U.S.C.A. § 5103A(c) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file VA treatment records dated since March 2016.  

2. Then obtain an addendum opinion from an appropriate medical expert addressing the etiology of the Veteran's right ear disability.  The Veteran's claims file should be provided to and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.
Based on review of the record, and interview of the Veteran, the examiner should address the following: 

Is it at least as likely as not that the Veteran's right ear otitis externa and otitis media had their onset in or are otherwise the result of service, to include the Veteran's documented treatment for otitis externa therein?  For the purposes of providing this opinion, the examiner is to concede that the Veteran has current diagnoses of right ear otitis externa and otitis media during the appeal period.  

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resort to speculation, that should be explained.  
		
3. Schedule the Veteran for an examination to determine the current nature, extent, and severity of his lumbosacral strain.  All appropriate tests should be conducted, to include active and passive range of motion studies, and in weight-bearing and nonweight-bearing, expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  If possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back (i.e., the extent of his pain-free motion).  

The examiner should also express an opinion as to whether pain in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting, if feasible, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.  

The examiner should also identify any neurologic impairment related to his lumbosacral strain.  

If possible, the examiner should state whether the lumbosacral strain has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resort to speculation, that should be explained.  

4. Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran a Supplemental Statement of the Case and provide them an opportunity to respond.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


